Case 17-12870 Doc 105-6 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 6 Page 1 of 3
                                                                                              1




       1                          CIVIL           DISTRICT          COURT

    2                          FOR   THE       PARISH         OF     ORLEANS

    3                                STATE         OF       LOUISIANA



    5      NO.    2017-1117                                                   DIVISION            “J”

    6

    7                     NELCOME       JOSEPH              COURVILLE,        JR.

    8

    9                                             VERSUS

  10

  11                 LAMORAK         INSURANCE               COMPANY,        ET   AL.

  12

  13                                          *         *       *


  14                                 (VOLUME                        IV)

  15                      Videotaped              Discovery           Deposition         of

  16       NELCOME       JOSEPH      COURVILLE,               JR.,        given   at    the

  17       offices       of    Roussel        &    Clement,           1550    West

  18       Causeway       Approach,           Mandeville,                 Louisiana      70471,

  19       on    March    22nd,      2017.

  20

  21       REPORTED       BY:

  22                      JOSEPH      A.      FAIRBANKS,              JR.,    CCR,      RPR

  23                      CERTIFIED           COURT          REPORTER        #75005

 24        VIDEOGRAPHER:

 25                      KEN     HART       (HART           VIDEO     OF   LOUISIANA)

                              JOHNS, PENDLETON,.
                                             CERTIFIED COURT REPORTERS
                                           315 METAIRIE ROAD, SUITE 101
                                                METAIRIE, LA 70005
                                               PHONE 1504) 219-1993
        Case 17-12870 Doc 105-6 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 6 Page 2 of 3
NELCOME COURVILLE,           JR.   (DISCOVERY)                                                        March 22,       2017

                                                    Page   17                                                  Page      19
    1       A. Within 20 foot of’ern.                                1             Well, he started answering. What
    2     EXAMINATION BY MS. ROUSSEL:                            2             do you want us to do?
    3
            Q. Okay. And you also indicated that                               MS. ROUSSEL:
    4     many times they’d be on scaffolding above yoti                           Let me ask my question. Your
    5     doing that their job.                                                objections are incorporated into after
    6          DEFENSE COUNSEL:                                   6            my question so you don’t need to make
    7             Objection. Leading.                                          them again. And then let the witness
    8       A. Yes, m&am.                                        8             answer.
    9     EXAMiNATION BY MS. ROUSSEL:                                          MR. DEMAHY:
  10
            Q. And they would cut their pipe covering           10                 We didn’t finish it. You stopped
  11      above you?                                            11             us from objecting.
  12           DEFENSE COUNSEL:                                 12       EXAMINATION BY MS. ROUSSEL:
  13              Objection to the form of the                  13
  14
                                                                            Q. Before you start answering, let me
               question. Objection leading.                     14       finish my question. Assume they’re all going
  15        A. A lot of times.                                  15       to object, and then give me your answer.
  16      EXAMINATION BY MS. ROUSSEL:                           16             During the 1960s and the early 1970s,
  17
            Q. And they would apply this 8127 above             17       when you were working as a steamfifter through
  18      you?                                                  18       the Local 19$, who were the insulation
  19           MR. DEBLANC:                                     19       contractors that you worked with on a regular
  20              Objection. Leading.                           20       basis in the various plants?
  21           Mischaracterizes prior testimony.                21             MR. MCLA1N:
  22           DEFENSE COUNSEL:                                 22                 Objection. Form. Asked and
  23              Objection. Form.                              23             answered.
  24        A. Yes, ma’am.                                      24             MR. GUIDRY:
  25      EXAMINATION BY MS. ROUSSEL:                           25                 Objection. Loading. Asked and

                                                    Page   18                                                  Page 20
   1
             Q. Again, because there was let me
                                          --
                                                                 1             answered. Assumes facts not in
   2      direct your attention specifically to the I 960s       2             evidence. Misstates prior testimony.
          and the early I 970s.                                  3             Lack of foundation. Vague and
             A. Okay.                                            4             compound, also. Beyond the scope of
             Q. Did you work with insulation                     5             redirect.
   6      contractors throughout that time period?               6         A. Okay. You had Anco, I know for sure.
                DEFENSE COUNSEL:                                 7       You had Eagle. You had, urn Taylor you
                                                                                                     --       --

   8               Objection. form. Objection.                   8       had Taylor-Seidenbach. And you also had, urn    --

   9            Vague. Leading. Lack of foundation.              9       Reilly-Benton. Md that’s the ones I remember.
  10        A. Yes, ma’am.                                      10       That’s that’s the ones that’s the only
                                                                               --              --

  11      EXAMINATION BY MS. ROUSSEL:                           11       ones I remember.
  12
  13
            Q. And who were the insulation                      12       EXAMINATION BY MS. ROUSSEL:
          contractors that you worked with on when you
                                               --
                                                                13
                                                                           Q. Did you also work with and around
  14      were working as a steamfitter on steam lines?         14       McCarty insulators?
  15      Who were the insulation contractors that you          15             MR. GUIDRY:
  16      worked with on a regtilar basis in the plants         16                Objection. Leading. Assumes
  17      during the 1960s and 1970s?                           17             facts not in evidence.
  18        A. I can name a few.                                18         A. I forgot that on.
  19           DEFENSE COUNSEL:                                 19             DEFENSE COUNSEL:
  20               Objection. Asked and answered.               20                Asked and answered.
  21           Form. Leading.                                   21         A. Yes.
  22           MS. ROUSSEL:                                     22            MR. GUIDRY:
  23               Wait. I didn’t even finish                   23                Misstates prior testimony.
  24           asking my question.                              24       EXAMINATION BY MS. ROUSSEL:
  25           DEFENSE COUNSEL:                                 25
                                                                           Q. Since there was an objection, in

                                                                                         5   (Pages       17 to 20)
JOHNS,    PENDLETON,      FAIRBANKS AND FREESE                                                            504 219—1993
Case 17-12870 Doc 105-6 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 6 Page 3 of 3
                                                                                   59




       1

    2                          REPORTER’S              CERTIFICATE

    3

    4               NOTE: This transcript                               certification    is
           valid only when accompanied by                               my original
    5      signature over my state seal.

    6

    7                I, JOSEPH A. FAIRBANKS, JR., CCR, RPR,
           Certified Court Reporter in and for the State
    8      of Louisiana, as the officer before whom the
            foregoing was taken, do hereby certify:
    9                That the witness was sworn by me upon
           authority of R.S. 37:2554 and did testily as
  10       set forth in the foregoing pages;
                     That said proceeding and testimony was
  11       reported by me in the stenotype reporting
           method, was thereafter transcribed and prepared
  12       by me or under my personal direction and
           supervision, and is a true and correct
  13       transcription to the best of my ability and
           understanding;
  14                 That this transcript was prepared in
           compliance with transcript format guidelines
  15       established by statute or by rules of the
           Board;
  16                 That I am knowledgeable of the
           arrangements,  financial and otherwise, with the
  17       person on entity arranging for reporting
           services, and that I have acted in compliance
  18       with the prohibition on contractural
           relationships as defined’by the Louisiana Code
  19       of Civil Procedure Article 1434 and in rules
           and advisory opinions of the Board;
  20                 That I am not related to counsel or to
           the parties herein, nor am I otherwise
  21       interested in the outcome of this matter.




   4                    JOSEPH      A.      FAIRBANKS,                JR    CR,

 25                     CERTIFIED           COURT        REPORTER’#75O

                           JOHNS, PENDLETON, FAIRBANKS & FREESE
                                          CERTIFIED COURT REPORTERS
                                         315 METAIRIE ROAD, SUITE 101
                                              METAIRIE, LA 70005
                                             PHONE t504) 219-1993
